Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 04/13/2022 in which claims 1-5, 8, 10, 16, 18, and 19 were amended, and claims 10-20 were withdrawn has been entered of record. Currently, claims 1-20 are pending in light of the amendment.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


	Claims 1-9 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kurjanowicz (U.S. Patent Publication 20070257331).

	 Claim 1. An apparatus, comprising: a gate comprising electrically conductive material (504, Kurjanowicz Fig 11); and an active material comprising a doped semiconductor material (502 Fig 11), an entirety of an overlap of the active material by the gate having an at least substantially triangular shape (610 is an entirety of an overlap of active material 502 by the gate 504 having an at least triangular shape as seen in Fig 11).

	Claim 2. The apparatus of claim 1, further comprising a fuse (600 Fig 11 is an antifuse) comprising the gate (504) and the active material (502 Fig 11).

	Claim 3. The apparatus of claim 1, further comprising a metal oxide semiconductor capacitor (MOSCap) comprising the gate and the active material (antifuse used as a MOS capacitor [0088]).

	Claim 4. The apparatus of claim 1, further comprising a fuse cell comprising a fuse and an access transistor (access and fuse transistors taught in [0097], Fig 13b), the fuse comprising the gate (504 Fig 11) and the active material (502 Fig 11), the access transistor comprising an access gate overlapping the active material (702), the access transistor configured to (configured to is functional language) selectively provide access to the fuse (by applying voltages to 702 access transistor is configured to selectively provide access to the fuse).

	Claim 5. The apparatus of claim 4, wherein: the fuse cell comprises a first fuse cell (600 Fig 11 is an antifuse); the fuse comprises a first fuse (comprising 406 Fig 13b); the gate of the fuse comprises a first gate (gate 406 Fig 13b); the active material of the fuse comprises a first portion of the active material (502 Fig 11); the access transistor comprises a first access transistor (comprising 702 Fig 13b); the access gate of the access transistor comprises a first access gate (702 Fig 13b); and the apparatus further comprises a second fuse cell including (plurality of fuse cells taught in Fig 15): a second fuse including a second gate overlapping a second portion of the active material (a second fuse of Fig 15 including a gate 406 Fig 13b); and a second access transistor comprising a second access gate overlapping the active material (a second fuse of Fig 15 including a second access transistor 702 Fig 13b), the second access transistor configured to (configured to is functional language) selectively provide access to the second fuse (by applying voltages to 702 access transistor is configured to selectively provide access to the fuse).

	Claim 6. (Currently Amended) The apparatus of claim 5, wherein the second portion of the active material overlapped by the second fuse gate is at least substantially triangularly shaped (a second fuse of Fig 15 has a second portion of the active material 610 that is at least substantially triangularly shaped Fig 11)

	Claim 7. The apparatus of claim 5, wherein: the active material comprises a first active material (portion of 502 comprising the area overlap with 604 as seen in Fig 11); and the apparatus further comprises a second active material, the second active material including a portion that is at least substantially triangularly shaped (active area at 610 is at least substantially triangularly shaped).

	Claim 8. The apparatus of claim 1, wherein: the active material comprises a first active material (portion of 502 comprising the area overlap with 604 as seen in Fig 11); and the apparatus further comprises a second active material, a portion of the second active material having an at least substantially triangular shape (active area at 610 is at least substantially triangularly shaped), the portion of the second active material interlocking with the at least substantially triangular shape the entirety of the overlap of the active material by gate (as seen in Fig 11 and Fig 12).

	Claim 9. The apparatus of claim 8, wherein the gate (504, Kurjanowicz Fig 11) overlies the portion of the second active material (504 overlies 610 as seen in Fig 11).


Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Newly amended claim 1 with respect to an overlap is addressed in the 102 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571 )270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON LAPPAS/Primary Examiner, Art Unit 2827